Citation Nr: 1011355	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  06-14 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right shoulder 
disability, claimed as right shoulder tendonitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to 
August 1988 and from August 1996 to February 2003.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO denied, inter 
alia, service connection for right shoulder tendonitis, and 
denied service connection for right lower extremity sciatic 
neuropathy. 

In May 2006, the Veteran testified at a personal hearing at 
the RO before a Decision Review Officer.  A copy of the 
transcript is associated with the claims file.  

During the pendency of the appeal, the RO issued a rating 
decision in September 2008 that awarded a separate evaluation 
of 10 percent for SI radiculopathy associated with the 
service-connected sacroiliac strain.  The RO explained that 
the 10 percent rating was assigned because the Veteran's 
radiculopathy could not be disassociated from the service-
connected sacroiliac strain.  This award allows for a 
separate rating to be assigned to the service-connected back 
disability in addition to any orthopedic manifestations that 
could be separately rated.  As such, the award essentially 
represents a separate grant of service connection and 
therefore represents a full grant of benefits on appeal as to 
the issue of service connection for right lower extremity 
neuropathy.  That issue is no longer in appellate status or 
before the Board at this time.  

The Veteran subsequently testified at a personal hearing 
before the undersigned sitting at the RO in December 2008.  A 
transcript of her testimony is associated with the claims 
file.  

The matter was remanded to the RO by the Board in January 
2009 for additional development and adjudicative action.  

Unfortunately, the appeal is once again REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a right shoulder 
disability.  The Veteran maintains that she injured her 
shoulder during service in August 1999 and has experienced 
right shoulder pain ever since, although she did not seek 
treatment for a chronic shoulder condition on a regular or 
continuous basis after discharge from service.  At her 
personal hearing before the DRO in May 2006, as well as at 
the personal hearing before the undersigned in December 2008, 
the Veteran testified that she self-treated for years, and 
that her shoulder pain was, at first, intermittent, but over 
the years it had progressed to the point of daily pain.  

The service treatment records corroborate the Veteran's 
account of treatment for right shoulder pain in August 1999.  
Given the evidence of an in-service event indicating possible 
injury to the right shoulder in August 1999, and because the 
Veteran is competent to report shoulder pain since service, 
the matter was remanded in January 1999 to schedule the 
Veteran for a VA examination.  The examiner was directed to 
provide a medical opinion as to the likely etiology of any 
current right shoulder disability.  

The Veteran appeared for a May 2009 VA examination, and, 
unfortunately, the examination is inadequate.  First, the 
examiner included May 2009 right shoulder x-ray studies in 
the examination report, but the examiner does not indicate 
how, if any, the findings on x-ray relate to the Veteran's 
current right shoulder condition.  The x-rays studies 
revealed findings of cyst formation noted in the right 
humeral head, but the examiner did not state whether this 
finding had any relationship to the Veteran's complaints of 
right shoulder pain.  In fact, the examiner did not comment 
whatsoever on the significance of the cyst formation noted on 
the right shoulder x-ray film.  The examiner indicated a 
diagnosis of right shoulder strain, but did not indicate 
whether the right shoulder strain had any relationship to the 
cyst.  

Second, the examiner opined that the Veteran's current 
diagnosis of right shoulder strain was less likely as not 
caused by or a result of injury to the right shoulder in 
service because although the Veteran strained her shoulder in 
service, the service treatment records did not show any 
chronicity of the disease and there was no evidence of 
chronic disability shown after active duty.  

This opinion fails to address the Veteran's competent 
statement that she experienced right shoulder pain since the 
injury in August 1999, the very reason for the need for 
examination in the first place.  In other words, the 
examiner's opinion relies solely on the fact that there is no 
documented treatment for right shoulder pain after the 
initial treatment in August 1999 even though the Veteran 
specifically reported that she did not seek treatment at that 
time because the pain was intermittent until more recently, 
and she was able to self-treat with over-the-counter 
medications.  

While the Veteran's statements regarding the chronicity of 
her current right shoulder pain may or may not be credible, 
her competency to provide a statement regarding the onset and 
continuity of right shoulder pain symptoms is not questioned, 
and as such, may not be completely ignored by the examiner.  

Certainly the examiner is qualified as a medical expert to 
find the Veteran's statements consistent or inconsistent with 
the objective findings, but the current opinion of record is 
inadequate because the examiner did not take into account all 
of the evidence of record. 

VA is obligated to provide an adequate examination once it 
chooses to administer one.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  Thus, because the Veteran was provided 
with an examination in May 2009, it is expected that any such 
an examination will be adequate as to the purpose for which 
it was administered, which in this case was to obtain an 
opinion as to etiology of any current right shoulder 
disability.  That was not accomplished.  

In light of the foregoing, the matter must be remanded to the 
RO to schedule the Veteran for another VA examination to 
determine the likely etiology of any current right shoulder 
disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA medical 
records dated from 2006 (and/or private 
medical records that the Veteran 
identifies and authorizes VA to obtain) 
concerning treatment received by the 
Veteran for a right shoulder disability, 
not already associated with the claims 
file.  

2.  Schedule the Veteran for a VA 
examination to determine the current 
nature and likely etiology of her right 
shoulder disability, if any.  All 
indicated x-rays and laboratory tests 
should be completed.  The claims file, 
including a copy of this remand, should be 
made available to the examiner for review 
in conjunction with the examination.  
Based on a review of the entire record, 
including, but not limited to, the 
Veteran's reported history, the service 
treatment records and post-service 
treatment records, the examiner should 
opine as to whether it is at least as 
likely as not (a 50 percent or higher 
likelihood) that the Veteran's right 
shoulder disability, to include right 
humeral head cyst, had its onset, or is 
otherwise related in any way to, the in-
service August 1999 right shoulder injury.  
A complete rationale should accompany all 
opinions expressed and should include 
comments on the Veteran's reported history 
of right shoulder pain since the injury in 
August 1999, and whether that pain is 
related to any current disability.  
Additionally, the examiner should comment 
on whether the objective findings are 
consistent with the Veteran's symptoms.

3.  Readjudicate the Veteran's claim for 
entitlement to service connection for a 
right shoulder disability.  If the action 
taken is adverse to the Veteran, she and 
her representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


